 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     ARIEL LEON,                                       )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:16-cv-01623-GMN-GWF
 5
            vs.                                        )
 6                                                     )                      ORDER
     WYNN LAS VEGAS, LLC,                              )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9
10          Pending before the Court is the Report and Recommendation of the Honorable United
11   States Magistrate Judge George Foley, Jr., (ECF No. 46), regarding Defendant Wynn Las
12   Vegas, LLC’s (“Defendant’s”) Motion for Attorneys’ Fees, (ECF No. 41).
13          A party may file specific written objections to the findings and recommendations of a
14   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
15   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
16   determination of those portions to which objections are made. Id. The Court may accept, reject,
17   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
18   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
19   not required to conduct “any review at all . . . of any issue that is not the subject of an
20   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
21   that a district court is not required to review a magistrate judge’s report and recommendation
22   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
23   1122 (9th Cir. 2003).
24          Here, no objections were filed, and the deadline to do so has passed.
25


                                                  Page 1 of 2
 1         Accordingly,
 2         IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 46), is
 3   ACCEPTED and ADOPTED in full.
 4         IT IS FURTHER ORDERED that Defendant’s Motion for Attorneys’ Fees, (ECF No.
 5   41), is DENIED.
 6         DATED this ___
                      20 day of November, 2018.

 7
 8                                         ________________________________________
                                           Gloria M. Navarro, Chief Judge
 9                                         United States District Court
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                         Page 2 of 2
